Citation Nr: 1729395	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  04-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD), claimed as the result of exposure to asbestos, silica, and other chemicals.


REPRESENTATION

Veteran represented by:  Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from January 1965 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and October 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The October 2002 rating decision, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of entitlement to service connection for COPD.  In a June 2005 decision, the Board agreed.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2009 Joint Motion for Partial Remand, the Court remanded the Veteran's claim, directing the Board to consider the issue of service connection on the merits.  In February 2010, the Board remanded the issue of service connection for a lung disorder to include COPD to the RO for additional action.

In the October 2009 rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim of service connection for Type II diabetes mellitus, to include as the result of herbicide agent exposure, and denied the claim on the merits.

These matters were previously before the Board in May 2013 and September 2015, when they were remanded for further development.  They have now been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence of record weighs against a finding that the Veteran was present on the landmass or inland waters of Vietnam, therefore he may not be presumed to have been exposed to herbicide agents during service.

2.  The Veteran's DM II is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's COPD is not shown to be causally or etiologically related to any disease, injury, or incident in-service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a pulmonary disability, to include COPD, claimed as the result of exposure to asbestos, silica, and other chemicals, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (b); 38 C.F.R. §§ 3.102, 3.303 (b), 3.307, 3.309 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured.  Moreover, the Veteran has been provided with numerous VA examinations concerning his pulmonary disability, claimed as the result of exposure to asbestos, silica, and other chemicals.

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination concerning the etiology of his diagnosed DM II.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) regarding whether a medical examination is necessary to adjudicate a claim.  In this case, although the Veteran has submitted evidence establishing the existence of a current disability, he has provided no evidence establishing in-service incurrence, to include exposure to herbicide agents therein, or any indication that the disability may be associated with service.  The mere fact that the Veteran has a disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).  Consequently, the Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical examination or opinion is warranted.  38 U.S.C.A. § 5103A  (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, in September 2015, the Board remanded in part to obtain an August 2009 letter from Dr. J.W.  In January 2016, the AOJ requested that the Veteran submit this evidence.  However, to date, the Veteran has not submitted this evidence.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional evidence would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met. 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Entitlement to Service Connection for DM II

The Veteran seeks entitlement to service connection for DM II on a presumptive basis on the premise that he developed DM II as a result of exposure to herbicide agents while serving in the Navy during the Vietnam War.  See January 2002 Statement in Support of Claim.

Under certain circumstances, a Veteran can establish a claim for a diagnosed disability even when the elements of service connection are not otherwise met.  Service connection may be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, a Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed during such service to herbicide agents, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a).  For the purposes of § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  If a Veteran was exposed to an herbicide agent during active service, certain diseases, including DM II, shall be presumed service connected if the requirements of section 3.307 (a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of section 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  

"Service in the Republic of Vietnam" means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service in Vietnam only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Id.  

While "inland waterways" are not specifically defined in VA regulations, the VA Adjudication Procedure Manual, to which the Board may refer for interpretive guidance, considers inland waterways to include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  

In this case, the Veteran has a current diagnosis of DM II.  See October 2016 CAPRI Documents, VAMC Fayetteville.  Therefore, the Veteran meets the first requirement of service connection, a current disability.  Nevertheless, service connection also requires evidence of an in-service disease or injury and a nexus between the claimed in-service disease or injury and the current disability.  As previously discussed, 38 C.F.R. § 3.307 allows for the presumption of service connection for certain diseases associated with exposure to herbicide agents, including DM II. 

The Veteran asserts that he developed his currently diagnosed DM II following exposure to herbicide agents during three separate cruises on aircraft carriers that took him within a mile of the Vietnam coast.  See January 2002 Statement in Support of Claim.  Yet for several reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for DM II on a presumptive basis.

First, there is no evidence that the Veteran's DM II manifested within one year of service.  38 C.F.R. § 3.307 (a)(3).  The earliest evidence of a diabetes diagnosis appears on a VAMC Fayetteville outpatient treatment record from February 1996, two decades after service.  

Second, although the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, service records do not show that he actually served in Vietnam for the purposes of 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran does not claim and the record does not show that he ever set foot in Vietnam.

The Board has considered whether any of the Veteran's ships, the U.S.S. Hancock (CV-19), the U.S.S. Ranger (CV-61), or the U.S.S. Constellation (CV-64), traveled on inland waters in Vietnam during the applicable period.  Haas, 525 F.3d at 1187-1190.  However, these ships, all aircraft carriers, were deep water (or "blue water") vessels.  In order for the presumption of herbicide exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is no such competent and credible evidence of record in this case.  As an appendix to section M21-1MR of the aforementioned VA Adjudication Procedure Manual, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  None of the Veteran's vessels are included on this list.

The Board has also considered the Australian study submitted by the Veteran in July 2009, which suggests that Royal Australian Navy veterans of the Vietnam War may have been exposed to herbicide compounds by drinking water distilled aboard their vessels.  Nat'l Research Ctr. for Envtl. Toxicology, Queensland Health Scientific Servs., Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water (Dec. 12, 2002).  While the Veteran contends that this study demonstrates how he could have been exposed to herbicides while serving on a ship off the coast of Vietnam, the findings of the study have, in fact, been considered by VA in creating a rule against presumptive exposure to deep water vessels.  Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War . . . .  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied . . . .  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas v. Peake, 525 F.3d 1168, 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

Moreover, while 38 C.F.R. § 3.159 (a)(1) provides that medical treatise evidence can constitute competent medical evidence under certain circumstances, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Ultimately, the Australian study is generic and does not relate specifically to the facts and circumstances surrounding the case of this Veteran in particular.  Consequently, this evidence holds less probative weight than the other evidence of record in this case.  

Absent sufficient evidence that the Veteran served on the landmass of Vietnam or within its inland waterways during service, including evidence of duty or visitation in Vietnam, the Veteran did not have the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.

Although the Veteran's DM II may not be presumptively associated with exposure to herbicide agents, he is not precluded from establishing service connection with proof of actual or direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, the Veteran's claim may also be denied on a direct basis.  The Veteran's service treatment records (STRs) are silent for any complaints or diagnoses of diabetes or associated symptomatology.  Additionally, as previously discussed, the Veteran was not diagnosed with the disorder until 1996, two decades after his separation from service.  Consideration of diabetes mellitus on a presumptive basis is thus not warranted.  See 38 C.F.R. § 3.309(a).  Indeed, multiple VA treatment notes indicate that the Veteran has a family history of diabetes.  See January 1996, May 1999, and February 2002 treatment notes, VAMC Fayetteville.  Finally, there is no competent evidence of record that would link the Veteran's DM II to any event in service.

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

The Board has considered the Veteran's lay testimony connecting his DM II to his service in the Navy during the Vietnam War.  See January 2002 Statement in Support of Claim.  Specifically, the Veteran states that he believes his DM II was caused by his service in Vietnam from 1966 to 1968, when he was stationed on ships that near the Vietnam coast.  While it is true that as a lay person, the Veteran is competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment, he is not competent to make medical conclusions, especially as to such complex issues as the etiology of his DM II.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for DM II, to include as due to herbicide exposure, is not warranted.

B.  Entitlement to Service Connection for COPD

The Veteran also seeks entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD), claimed as the result of exposure to asbestos, silica, and other chemicals, asserting that it manifested as the result of in-service exposure to asbestos, silica, and other chemicals.  The Veteran has also connected his COPD to cigarette smoking during service.  COPD is not listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.

The Veteran meets the first criteria of service connection, a current disability.  The evidence of record shows that he was first diagnosed with COPD in March 1995 and has dealt with the disease ever since.  However, the Veteran is unable to satisfy the remaining criteria of service connection-an in-service incurrence and evidence of a nexus between the in-service incurrence and the current disability.

The Veteran's STRs note the discovery of a "pea-sized calcification" in his right lower lung during a chest x-ray performed on December 23, 1968.  The examiner's impression was that it was an "old histoplasmosis."   He otherwise found no further evidence of active disease and concluded that the Veteran's test was "within normal limits."  The Veteran's STRs also include an entry from December 29, 1969 in which the examiner noted an "opacity" on the Veteran's chest x-ray.  The examiner stated that the Veteran's lungs were otherwise clear, that he had no history of asthma, and that he was a smoker but had cut down to half a pack per day.  The Veteran's April 1972 discharge physical was negative for any pulmonary or respiratory complaints or conditions.

In October 1992, the Veteran filed a claim for service connection for a lung condition related to the aforementioned calcification discovered in his lung in 1968.  In conjunction with his claim, the RO requested the Veteran's medical records from VAMC Fayetteville for all treatment since 1972.  The records obtained were from October 1992 and were silent for any diagnosed lung condition.  The Veteran then underwent VA examinations in February 1993, during which he reported a history of smoking one and a half packs of cigarettes per day for 25 years.  He denied any history of COPD, lung cancer, and other respiratory conditions.  The examiner determined that a diagnosis of COPD was not warranted at that time.  

In April 1996, the Veteran submitted a statement in which he indicated that his lung condition was caused by in-service exposure to asbestos.  See April 1996 Statement in Support of Claim.  Specifically, the Veteran stated that he was exposed to dust from the ceiling of an office aboard the U.S.S. Ranger, and that he was also exposed to dust and smoke while serving aboard the U.S.S. Hancock, when a plane crashed into the ship.  He stated that there was asbestos covering the pipes aboard the ships.  The Veteran acknowledged that his COPD wasn't discovered until 1995, but suggested it had its onset during his military service.

In a December 1997 letter, the Veteran attributed his COPD to smoking and suggested that the military caused him to start smoking and develop a nicotine addiction.  In testimony during a May 1999 Board hearing, the Veteran testified that he was an occasional smoker before service, but during service, he started smoking more because he worked long hours on ship and smoking cigarettes helped him to relax.  The Veteran's wife testified that she had known him prior to service, when he was not a smoker.  By the time they married in 1971, he was smoking heavily.

Associated with the Veteran's claims file are private medical records from Dr. H., in which he suggests cigarette smoking as a cause of the Veteran's COPD.  In a December 7, 1998 treatment note Dr. D. H. observed that the Veteran was a long-term smoker who continued to smoke.  Regarding the Veteran's concern that his lung problems could be attributed to asbestos exposure, Dr. H. noted, "[h]e states that he was in a chamber in a ship when the guns fired, dust was generated from above.  It doesn't sound like this was asbestos dust."  In a December 16, 1998 treatment note, Dr. D. H. diagnosed the Veteran with COPD and restrictive lung disease, and strongly urged the Veteran to stop smoking.  Dr. D. H. also stated, "I could see nothing on his chest film that might have originated 30 years ago."

VA treatment records from throughout the 1990s show that the Veteran remained a smoker during that time.  In a January 1996 treatment note, the Veteran reported a habit of smoking two packs of cigarettes a day.  See January 1996 treatment note, VAMC Fayetteville.  In a February 1998 treatment record, the Veteran stated that he was not going to quit smoking.  A chest x-ray conducted in June 1998 showed changes of COPD in the lungs without any active disease.  In May and September 1999, the Veteran indicated that he still smoked, and his assessments noted his tobacco use and COPD.

In August 2001, the Veteran submitted a statement in support of his claim in which he attributed his respiratory condition to hazardous exposure to dust from non-skid deck materials while serving on an aircraft carrier.  Subsequently, in correspondence dated October 2002, the Veteran stated that in-service exposure to crystalline silica caused him to develop COPD.  The Veteran also stated that his enlarged heart is the result of COPD.  In a November 2003 statement in support of his claim, the Veteran stated that Dr. J. W. of VAMC Fayetteville told him that it was more likely than not that his COPD was caused by in-service exposure to chemicals, but that he (Dr. J. W.) would not write a statement to that effect.  Later attempts to obtain clarification or further information from Dr. J. W. went unanswered.  See January 2016 VA Correspondence to Veteran.

In April 2012, the Veteran submitted two short letters from Dr. J. M., who wrote that the Veteran's COPD diagnosis was more likely than not due to pulmonary fibrosis secondary to in-service asbestos exposure.  However, Dr. J. M. did not provide a rationale for his conclusion, and VA efforts to obtain clarification went unanswered.  See June 2016 VA Correspondence to Veteran.

In correspondence dated January 2016, the Veteran reiterated his contention that he was exposed to asbestos while serving on aircraft carriers in the Navy.  He also wrote that he was exposed to lead paint while painting desks aboard the U.S.S. Ranger, and opined that this exposure may have also caused him to develop COPD.

The Veteran has been afforded multiple VA examinations in connection with his claim for service connection for COPD.  Following a June 2012 VA examination, the examiner opined that the Veteran's COPD was most likely due to his decades long history of smoking upwards of two packs of cigarettes per day.  The examiner addressed the Veteran's statements concerning spots on his lungs in service that never went away, attributing them to old histoplasmosis, "which is endemic in the mid-western and southeastern United States, and is considered an incidental finding unless in the acute phase, and are therefore often not even noted on imaging studies."   The examiner noted that the Veteran's chest x-rays were negative for pleural plaques which would have indicated asbestos exposure, and in any event the Veteran had not been in a position where he would have had significant asbestos exposure in service.  The examiner provided an addendum opinion in August 2012 in which he stated that the Veteran's chest x-ray also did not show typical signs of silicosis, and reiterated his conclusion that smoking likely caused the Veteran's COPD.

The Veteran was afforded another VA examination in April of 2016, during which the examiner concluded that the Veteran's COPD was less likely than not related to the Veteran's military service.  The examiner observed no radiographic evidence of asbestosis or silicosis patterns that would be caused by exposure to asbestos and/or silica dust.  Instead, the examiner attributed the Veteran's COPD to his lengthy history of cigarette smoking, long term obesity, and physical deconditioning.  The examiner noted that the Veteran also has history of cardiomegaly, a consistent finding on all VA chest x-rays taken of the Veteran dating back to 1993, and opined that this might explain the opacity noted in the Veteran's STRs.

The Board has considered the Veteran's lay testimony connecting his current COPD to service.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make medical conclusions, especially as to such complex issues as the etiology of his currently diagnosed COPD.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

Given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiners' opinions to be the most probative evidence of record as to the relationship between the Veteran's respiratory disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board has considered the statement from private Dr. J. M. suggesting a link between the Veteran's pulmonary disability and in-service exposure to chemicals, Dr. J. M.'s statement ultimately included no medical rationale explaining his conclusion.  As the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches, the Board finds that Dr. J. M.'s statement carries less probative weight than the opinions of the VA examiners in this case.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Here, the most probative evidence of record indicates that the Veteran's pulmonary disability can be attributed to risk factors other than service, including in-service exposure to chemicals such as asbestos and silicosis.  The Veteran admits a decades-long history of smoking upwards of two packs of cigarettes a day.  Additionally, examinations of the Veteran's lungs were negative for objective signs of silicosis or asbestosis.  Indeed, as discussed above, various VA examiners have determined that any spots or shadows visible on the Veteran's lungs are the result of other conditions, such as cardiomegaly and/or histoplasmosis.

Furthermore, to the extent the Veteran has asserted that his COPD can also be attributed to his tobacco addiction, which he asserts was incurred in service, the Board notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service, for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. §  3.300.  However, as the instant decision reconsiders the Veteran's original claim for service connection for a lung condition that was filed in October 1992-prior to June 9, 1998-it will be decided under the version of the law that permits service connection for an injury or disease resulting from tobacco use during active service.  Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Nevertheless, the Board finds that the weight of the evidence demonstrates that the Veteran's COPD is not the result of the Veteran's tobacco use during service, but rather is the cumulative result of a decades-long habit of smoking upwards of two packs of cigarettes a day.  See June 2012 VA examination.  Moreover, the evidence indicates that the military did not introduce the Veteran to cigarettes; indeed, the Veteran described himself as an occasional smoker prior to service.  See May 1999 Hearing Testimony.  Instead, the Veteran started smoking as a way to deal with working long hours on ship.  Id.  Accordingly, the Board finds that the Veteran did not begin smoking cigarettes in military service, which might have resulted in a nicotine dependence that caused the current COPD; therefore, the evidence is against a claim for service connection for a pulmonary disability resulting from tobacco use during active service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD), claimed as the result of exposure to asbestos, silica, and other chemicals, is not warranted.


ORDER

Service connection for DM II, to include as due to herbicide exposure, is denied.

Service connection for a pulmonary disability, to include COPD, claimed as the result of exposure to asbestos, silica, and other chemicals, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


